DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The 8 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 1-17 are pending. 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a light sensing unit configured to …”, “a processing unit configured to …”, and “a light emitting unit” in Claims 1-17.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
Non-statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 


Claims 1-17 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of parent U.S. Patent Nos. 10,380,445 and 10,929,699.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader in every aspect than the claims in the above-listed parent U.S. patents and are therefore obvious variants thereof. 

As an example, the following is a chart comparing independent Claim 1 of the instant application to independent Claim 1 of the parent U.S. Patent No.: 10,929,699:
Claim 1:  Instant Application
Claim 1: U.S. Patent No.: 10,929,699
An optical encoder, comprising: 

a displacement generating unit, having a detection surface formed with a marker at a reference position, the marker being divided into multiple areas, said 5multiple areas of the marker being arranged to have a predetermined combination of bright regions and dark regions; 



an optical navigation module, comprising:

a light sensing unit, configured to capture an image containing the marker; and 

10a processing unit, configured to output a pulse width modulated (PWM) signal corresponding to the predetermined combination of the marker at the reference position on the detection surface, wherein the PWM signal has two signal levels corresponding to the predetermined combination in the captured image; and 

15a back-end circuit, configured to determine an original position of the optical navigation module with respect to the detection surface according to the outputted PWM signal.
 An optical encoder, comprising: 

a displacement generating unit having a detection surface formed with a plurality of markers at different reference positions, each of the markers being 5divided into multiple areas, said multiple areas of each of the plurality of markers being arranged to have an individual combination of bright regions and dark regions; 

an optical navigation module comprising: 

a light sensing unit configured to detect the markers to capture an 10image; and 

a processing unit configured to output a pulse width modulated (PWM) signal corresponding to the individual combination of the markers at the different reference positions on the detection surface, wherein the PWM signal has two signal levels corresponding to the individual combination in the captured image;  15and 

a back-end circuit configured to determine a current position of the optical navigation module with respect to the detection surface according to the outputted PWM signal.



Allowable Subject Matter
Claims 1-17 are not rejected over prior art and will be allowed once the above-described non-statutory double patenting is overcome.  The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references: (i) Chay K. La (US 6,695,209) discloses an optical reader includes targeting illuminators (e.g., LEDs) which generate a predetermined illumination pattern upon a target.  The optical reader captures an image of the target and processes the captured image to determine whether the target is off-pitch or skewed, by analyzing the appearance and characteristics of the predetermined illumination pattern.  The illumination pattern may consist of two identical triangles adjacently located but slightly separated so as to cause the pattern to be symmetrical when the target is at perfect alignment, but having shifting characteristics when the target is off-pitch or skewed.  The optical reader may use the knowledge of pitch and skew to adjust the captured image.  Triggerless operation of the optical reader is provided by placing the optical reader in a cradle and stand having a base with a known target printed on or affixed thereto, within the viewpath of the optical reader.  So long as the known target is in the view of the optical reader, it remains in a standby mode, and leaves the standby mode and begins reading when a target is interposed or the optical reader is removed from the cradle.  Automatic gain control circuitry is provided having a gain control level which is continuously adjusted when the optical reader is in a standby mode.  When the optical reader leaves the standby mode and begins reading, the gain level is pre-adjusted, resulting in a faster read of good data (La, Figure 1 and Abstract); and, 
ii) Chen et al. (US 2013/0038535) an optical pointing device that includes a light emitting component and a light sensing component.  A light beam passes through a light emitting hole and is reflected by the surface and projected on the light sensing surface of the light sensing component.  A position of projection of the light beam on the light sensing surface changes and the amount of movement may be determined accordingly.   

However, none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of the elements recited in independent claims of the instant application.  Independent Claims 7 and 14 include the above-described allowable subject matter.  Finally, dependent claims 2-6, 8-13, and 15-17 are not rejected over prior art because of their dependent nature to the independent claims with the above-described allowable subject matter.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-36383836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Siamak Harandi/Primary Examiner, Art Unit 2662